JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

CECELIA BARDELES

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Randles Mata, LLC 851 NW 45th St., Ste. 310, Kansas

City, MO 64116

(816) 931-9901

Wvandotte

DEFENDANTS

LLC

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

WELLPATH, LLC a/k/a CORRECT CARE SOLUTIONS,

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

Jt

U.S. Government
Plaintiff

| 2 U.S. Government
Defendant

[_]3 Federal Question
(U.S. Government Not a Party}

[x] 4 Diversity
(Indicate Citizenship of Parties in Item ID)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State CL) 1 Cc | Incorporated or Principal Place CL 4 C] 4
of Business In This State
Citizen of Another State | 2 [x] 2 Incorporated and Principal Place | 5 C] 5
of Business In Another State
Citizen or Subject of a | 3 | 3 Foreign Nation LJ 6 | 6

Foreign Country

 

 

 

 

 

 

IV. NATURE OF SUIT (Ptace an “x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CL 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability L] 367 Health Care/ | 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
{51 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability CL 368 Asbestos Personal 835 Patcnt - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability (| 840 Trademark Corrupt Organizations
CL] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
| 190 Other Contract Product Liability 380 Other Personal | 720 Labor/Management SOC SE Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise

r

C 385 Property Damage
Product Liability

Inju
| 362 Personal Injury -
Medical Malpractice

 

740 Railway Labor Act
751 Family and Medical

Leave Act

| 790 Other Labor Litigation

 

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
|} 290 All Other Real Property

 

i REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
220 Foreclosure 441 Voting 463 Alicn Detainee

510 Motions to Vacate

Sentence

|] 530 General
| 535 Death Penalty

x | 442 Employment
443 Housing/
Accommodations
|_] 445 Amer, w/Disabilities -

791 Employee Retirement
Income Security Act

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

- 850 Securitics/Commodities/
= Exchange
|_| 890 Other Statutory Actions

 

Ss

 

 

pF EDERAL TAX SUIT.
[_| 870 Taxes (U.S. Plaintiff
or Defendant)

[] 871 IRS—Third Party
26 USC 7609

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

Employment

446 Amer. w/Disabilities -
Other

| 448 Education

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Confinement

 

BE Agricultural Acts
893 Environmental Mattcrs
895 Freedom of Information
Act
896 Arbitration
+ 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|] 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 2 Removed from 3 Remanded from oO 4 Reinstated or O 5 Transferred from 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation -
(specify) Transfer

8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

42 U.S.C. Sec. 2000e

Brief description of cause:
Pregnancy discrimination case

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

VIE. REQUESTED IN ~~ [(] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: LlyYes []No
VIIL RELATED CASE(S)

(See instructions);
IF ANY JUDGE DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD, ..

f L. “er if :

f Uf. 2. f LO 20 xfercn fe ; Ww vt Hea?
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
